United States SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the Quarterly period ended March 31, 2012 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number 0-2382 MTS SYSTEMS CORPORATION (Exact name of Registrant as specified in its charter) MINNESOTA 41-0908057 (State or other jurisdiction of incorporation or organization) (I.R.S. Identification No.)Employer 14000 Technology Drive, Eden Prairie, MN55344 (Address of principal executive offices)(Zip Code) Registrant’s telephone number: (952) 937-4000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filero Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): o YesxNo The number of shares outstanding of the Registrant’s common stock as of May 1, 2012 was16,076,894 shares. MTS SYSTEMS CORPORATION REPORT ON FORM 10-Q FOR THE THREE AND SIX FISCAL MONTHS ENDED MARCH 31, 2012 INDEX Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Consolidated Balance Sheets as of March 31, 2012 and October 1, 2011 2 Consolidated Statements of Income for the Three and Six Fiscal Months Ended March 31, 2012 and April 2, 2011 3 Consolidated Statements of Cash Flows for the Six Fiscal Months Ended March 31, 2012 and April 2, 2011 4 Condensed Notes to Consolidated Financial Statements 5 - 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 - 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 - 32 PART II –
